                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 GEORGE TAYLOR,

                             Plaintiff,
        v.
                                                                OPINION and ORDER
 H.S.U. MANAGER MASHACK,
 H.S.U. MANAGER RANAY SCHULER, DR. SYED,
                                                                     19-cv-299-jdp
 H.S.N.C. DOEHLING, NURSE TRISH ANDERSON,
 NURSE DENISE VALARIUS, RN/AHSN A. HODGE,
 L. ALSUM O’DONOVAN, and SGT. PAUL,

                             Defendants.


       Pro se plaintiff George Taylor, an inmate at Columbia Correctional Institution, alleges

that defendant prison officials have failed to adequately treat his extensive foot problems.

These problems include flat feet, bunions, neuropathic pain, ankle pain, and hammer toe.

Dkt. 9-1, at 5, 7, 9, 12. He brings claims under the Eighth Amendment to the United States

Constitution and Wisconsin negligence law. Taylor asks me to issue a preliminary injunction

ordering Columbia staff to do three things: (1) send him to a podiatrist outside Columbia and

abide by any treatment ordered or recommended by the podiatrist; (2) allow him to order

special shoes from outside vendors that exceed the Department of Corrections’ $75 limit; and

(3) re-prescribe him the pain reliever Gabapentin. Dkt. 6 and Dkt. 7. Taylor also asks to

supplement his motion for a preliminary injunction with an additional declaration and

supplemental statement of facts. Dkt. 38. Defendants have not objected to Taylor’s motion to

supplement, so I will grant that motion.
                                            ANALYSIS

       A preliminary injunction gives a party temporary relief during a pending lawsuit.

Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). It is “a very far-reaching power” that

a court should only use when “a case clearly demand[s] it.” Roland Mach. Co. v. Dresser Indus.,

Inc., 749 F.2d 380, 389 (7th Cir. 1984) (quoting Warner Bros. Pictures, Inc. v. Gittone, 110 F.2d

292, 293 (3rd Cir. 1940) (per curiam)). To receive a preliminary injunction, Taylor must show

three things: (1) that he has a reasonable chance of success on his underlying claims, (2) that

he cannot get an adequate remedy without the injunction, and (3) that he would suffer

irreparable harm without the injunction. Planned Parenthood of Ind., Inc. v. Comm’r of Ind. State

Dep’t of Health, 699 F.3d 962, 972 (7th Cir. 2012). If Taylor shows these three things, I must

then balance the harm that denying the injunction would cause to Taylor against the harm that

granting the injunction would cause to the defendants. Id. Finally, I must assess the requested

relief under the requirements of the Prison Litigation Reform Act, which imposes additional

restrictions on injunctive relief in prisoner litigation.

A. Success on the merits

       The first threshold question in the injunction analysis is whether Taylor has a

reasonable chance of success on his claims. At the screening stage, I was required to take the

allegations in Taylor’s complaint as true, meaning that Taylor wasn’t required to support his

claim with any evidence. Bond v. Aguinaldo, 228 F. Supp. 2d 918, 919 (N.D. Ill. 2002). But

now he has to provide enough evidence to show that his Eighth Amendment claims have at

least a “better than negligible” chance of success at trial.1 Roland Mach., 749 F.2d at 387


1
 The chance of success of Taylor’s state-law negligence claims doesn’t matter for the purposes
of his preliminary injunction because the Eleventh Amendment to the United States
Constitution prohibits federal courts from issuing commands to state officials based on state

                                                  2
(quoting Omega Satellite Prods. Co. v. City of Indianapolis, 694 F.2d 119, 123 (7th Cir. 1982)).

At this point, Taylor doesn’t need to show that his claims will probably succeed, only that they

will potentially succeed. But the weaker Taylor’s claims appear, the more the balance of harms

must weigh in his favor to receive an injunction, and vice versa. Sofinet v. Immigration and

Naturalization Serv., 188 F.3d 703, 707 (7th Cir. 1999).

       The Eighth Amendment forbids prison officials from intentionally ignoring the risk

caused by a prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976).

Defendants don’t dispute that Taylor’s foot problems are a serious medical need. Dkt. 18, at

9. But Taylor will also have to show that defendants were aware of his serious needs but

consciously failed to take reasonable measures to help him. Duckworth v. Ahmad, 532 F.3d 675,

679 (7th Cir. 2008). A refusal by prison officials to provide prescribed medical treatment can

meet this standard. Walker v. Benjamin, 293 F.3d 1030, 1040 (7th Cir. 2002). After screening,

I allowed Taylor to proceed with Eighth Amendment claims against five defendants. Dkt. 12

and Dkt. 29. I will assess the chance of success of each of these claims based on the evidence

before me now.

       First, Taylor says that Trish Anderson, a nurse, canceled his outside podiatry

appointment in 2015 despite a doctor’s order for the appointment. A doctor did refer Taylor

to an outside podiatrist on June 26, 2015. Dkt. 9-1, at 11. But that doctor then consulted with

defendant Dr. Syed, after which the doctor—not Anderson—canceled the podiatry referral and

placed Taylor in physical therapy to address his foot problems. Dkt. 21, ¶ 21 and Dkt. 21-1,




law, Colon v. Schneider, 899 F.2d 660, 673 (7th Cir. 1990).


                                               3
at 50. Taylor’s claim against Anderson has no chance of success without evidence that

Anderson was responsible for canceling his appointment, which Taylor hasn’t yet provided.

       Second, Taylor says that another nurse, Denise Valarius, canceled defendant physician

Syed’s order allowing Taylor to have a third pair of shoes on February 8, 2016. Valarius wrote

a note specifying that Taylor must follow the institution’s shoe rules, which permit male

inmates to own only two pairs of shoes.2 Dkt. 9-1, at 41; Dkt. 14, at 1; Dkt. 21-1, at 82. If

Valarius consciously ignored a doctor’s treatment orders without a legitimate purpose, she

would have violated Taylor’s Eighth Amendment rights. This claim has a reasonable chance of

success.

       Third, Taylor says that Syed refused to send him to an outside podiatrist despite

another doctor’s order that he see one. But Syed didn’t act alone in this decision. Rather, he

consulted with the other doctor, and they agreed that Taylor should enter physical therapy

instead. Taylor also argues that after his physical therapy was unsuccessful, Syed should have

referred him to a podiatrist. But Syed didn’t believe this was necessary because Taylor had

shoes, ice, and pain medication. Dkt. 21, ¶ 28 and Dkt. 21-1, at 46. At this point, it appears

that Taylor simply disagrees with Syed about his medical treatment, which isn’t enough to

support an Eighth Amendment claim, Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003).

       Fourth, Taylor says that Doehling, a Health Services Unit staff member, improperly

denied his grievance about not being sent to a podiatrist. Taylor says that if Doehling had




2
 There is some controversy about who actually wrote this note. Lucinda Buchanan, Columbia’s
Health Services Manager, says in a declaration that Syed, not Valarius, wrote this note. Dkt.
21, ¶ 28. But it appears to be in Valarius’s handwriting and is followed by her initials. Dkt. 21-
1, at 82. So for purposes of Taylor’s motion for injunction, I’ll assume that Valarius wrote the
note.


                                                4
reviewed his entire chart, and not just only old x-rays, Doehling would have seen a doctor’s

order and a physical therapist’s recommendation to see a podiatrist. According to Taylor,

Doehling should have realized that Taylor needed to see a podiatrist. But the doctor that had

ordered a podiatry referral changed his or her mind after a discussion with Syed. And the

physical therapist’s note didn’t expressly order a referral but merely said that Taylor “[m]ay

benefit from podiatry for feet/bunion concerns.” Dkt. 21-1, at 82. Taylor hasn’t shown that his

file contained an active medical order to see a podiatrist, so the claim against Doehling does

not have a reasonable chance of success.

       Fifth, Taylor says that Paul, Columbia’s property sergeant, refuses to allow him to order

shoes from outside vendors above the $75 limit despite a permanent medical order that he be

allowed to do so. Taylor has provided prison documents (“Special Handling Summaries”)

including medical orders from several dates, most recently November 15, 2018. Dkt. 9-1, at

13, 19, 29, 32, 35. Taylor says that he told Paul that the Health Services Unit allowed him to

order shoes in this way, that he asked Paul to review his Special Handling Summary, and that

Paul still refused to allow him to place an order for shoes. Dkt. 14, at 2 and Dkt. 15, at 2.

Defendants did not address Taylor’s allegations against Paul in their answer, Dkt. 37. So based

on what the parties have filed so far, this claim has a reasonable chance of success.

       Taylor’s claims against Valarius and Paul have a reasonable chance of success. Those

claims concern Taylor’s efforts to acquire shoes that would alleviate his foot pain. His claims

against the other defendants do not have a reasonable chance of success. Those claims concern

Taylor’s efforts to get a podiatry referral and his Gabapentin prescription. So at this point, the

only injunctive relief that I will consider is Taylor’s request to order special shoes, even if it

means ordering from an outside vendor and exceeding the usual two-pair limit.


                                                5
B. Inadequate legal remedy and irreparable harm

       The second and third threshold questions in the injunction analysis are whether Taylor

could achieve an adequate remedy without an injunction and whether he would suffer

irreparable harm. Taylor has alleged severe pain that affects his daily living, which is enough to

make this showing. See Bentz v. Ghosh, 718 Fed. Appx. 413, 420 (7th Cir. 2017). Money

damages might compensate Taylor for any pain he is forced to endure, but damages will not

prevent his current suffering. Taylor’s ongoing pain constitutes an irreparable harm for which

there is no adequate legal remedy.

C. Balance of harms

       After a plaintiff meets these threshold requirements, the next step in the injunction

analysis is the balance of harms. I must balance Taylor’s risk of harm if the injunction is denied

against the defendants’ risk of harm if the injunction is granted on a “sliding scale” based on

Taylor’s chance of success at trial. Sofinet, 188 F.3d at 707. Taylor has a reasonable chance of

success on the merits, although the odds are not overwhelmingly in his favor. Eighth

Amendment cases are difficult to prove, and Valarius and Paul may well adduce evidence that

they did not consciously disregard his pain for no legitimate reason.

       Despite only middling chances of success, the balance of harms favors Taylor. If I deny

the injunction Taylor likely suffers continued foot pain. The harm that defendants would suffer

if I grant Taylor’s request is relatively modest: Taylor would be allowed another pair of shoes.

D. Prison Litigation Reform Act

       Taylor’s motion must be evaluated under the Prison Litigation Reform Act, which

requires that injunctive relief be narrowly drawn to correct only the harm at issue and to be no

more intrusive than necessary. 18 U.S.C. § 3626(a)(2). I must give substantial weight to any


                                                6
negative impact the relief might have on public safety and the operation of the criminal justice

system. Id. I see no significant impact on public safety or the operation of the criminal justice

system in Taylor’s request for alternative shoes.

       But it is not entirely clear to me why Taylor has not been able to get relief. Defendants’

brief suggests that Taylor may be allowed to order the shoes he thinks he needs. See Dkt. 18,

at 14. I will not issue an injunction if one is not actually needed.

       I will give defendants a short time to supplement their answer with responses to Taylor’s

allegations against Paul. Dkt. 15. Defendants must also clarify whether Taylor can order special

shoes as specified in the most recent Special Handling Summary he’s submitted, Dkt. 9-1, at

35. If defendants’ submissions show that Taylor can order the shoes he needs, I will deny his

motion as moot. Otherwise, I will schedule a hearing on Taylor’s motion.



                                             ORDER

       IT IS ORDERED that defendants have until September 13, 2019, to supplement their

answer with responses to plaintiff George Taylor’s allegations against defendant Paul, Dkt. 15,

and to submit a declaration stating whether Taylor may order shoes from outside vendors in

excess of the Department of Corrections’ $75 limit as specified in Taylor’s November 15, 2018

Special Handling Summary, Dkt. 9-1, at 35.

       Entered September 6, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                7
